



Exhibit 10.1


WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT


THIS WAIVER AND SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND
SECURITY AGREEMENT (this "Amendment") dated as of May 3, 2016, is made by and
among the BORROWERS party hereto (the "Borrowers"), the GUARANTORS party hereto
(the "Guarantors"), the financial institutions party hereto as LENDERS
(collectively, "Lenders" and each individually a "Lender"), PNC BANK, NATIONAL
ASSOCIATION ("PNC"), as agent for the Lenders (PNC, in such capacity, "Agent"),
and J.P. MORGAN EUROPE LIMITED ("JPM Europe"), as European agent for the Lenders
(JPM Europe, in such capacity, the "European Agent").
WITNESSETH:
WHEREAS, the Borrowers, the Guarantors, the Lenders, the Agent and the European
Agent are parties to that certain Amended and Restated Revolving Credit and
Security Agreement, dated as of September 30, 2015, as amended by First
Amendment to Amended and Restated Revolving Credit and Security Agreement, dated
as of February 16, 2016, by an among the Borrowers, the Guarantors, the Lenders
party thereto, and the Agent (as so amended, the "Credit Agreement"); and
WHEREAS, the Borrowers and the Guarantors have requested the Lenders to make
certain amendments and other accommodations to the Credit Agreement as more
fully set forth herein. The Lenders have agreed to such amendments and
accommodations, subject to the terms and conditions set forth in this Amendment.
NOW THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.Recitals. The foregoing recitals are incorporated herein by reference.
2.    Defined Terms. Capitalized terms not otherwise defined in this Amendment
have the meanings given to them in the Credit Agreement.
3.    Waiver. Pursuant to Section 7.11 [Leases] of the Credit Agreement, the
Loan Parties agreed, among other things, that they would not enter as lessee
into any lease arrangement for real or personal property, if after giving effect
thereto, aggregate annual rental payments for all leased property would exceed
$8,000,000 in any one fiscal year. The Loan Parties have advised the Agent that
the aggregate annual rental payments for all leased property for the fiscal year
ended December 31, 2015 exceeded the limitation set forth in Section 7.11 of the
Credit Agreement (the "Lease Payment Overage"). As a result of the Lease Payment
Overage, an Event of Default has occurred under Section 10.5 [Noncompliance] of
the Credit Agreement (the "Lease Payment Default"). The Loan Parties have
requested that the Agent and the Lenders waive the Lease Payment Default.
Subject to the terms and conditions hereof, the Agent and the Lenders hereby
waive the Lease Payment Default. The foregoing waiver is limited to the Lease
Payment Default and does not





--------------------------------------------------------------------------------





constitute a waiver of any other Event of Default or indicate an agreement on
the part of the Agent or the Lenders to grant any such waiver in the future.
4.    Amendment of Section 7.11 – Leases. Section 7.11 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
7.11    Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof or entered
into in connection with a Sale and Leaseback Transaction permitted pursuant to
clause (D) of the definition of Permitted Dispositions) if after giving effect
thereto, aggregate annual rental payments for all leased property would exceed
$25,000,000 in any one fiscal year in the aggregate for all Loan Parties and
their Subsidiaries.
5.    Amendment of Section 7.7(d) – Dividends. Section 7.7(d) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
(d)    repurchases, redemptions or reductions in number of shares issued
(including, by utilization of the "net share" concept) by the Company of any
Equity Interests in the Company made in connection with (I) the surrender of
shares by employees to (x) facilitate the payment by such employees of the taxes
associated with compensation received by such employees under the Company's
stock-based compensation plans and, (y) to satisfy the purchase price of
non-qualified stock options, in an amount not to exceed $1,000,000 in the
aggregate (for both (x) and (y)) in any fiscal year and (II) the deduction by
the Company, of a portion of restricted stock previously (i.e. prior to the date
of the deduction) granted to employees under the Company's stock-based
compensation plans to facilitate the payment by such employees of the taxes
associated with the vesting of such restricted stock; provided, in each case,
that prior to and after giving effect to such repurchases, redemptions or
reductions no Default or Event of Default exists or is continuing;
6.    Conditions Precedent. The effectiveness of this Amendment is subject to
the receipt by the Agent of the following items, each in form and content
satisfactory to the Agent:
(a)    the Agent shall have received this Amendment, duly executed by a duly
authorized officer of each of the Loan Parties, each of the applicable Required
Lenders and the Agent;
(b)    no Potential Default or Event of Default shall have occurred; and
(c)    the Borrowers shall have paid all of Agent's costs and expenses
(including Agent's attorneys' fees) incurred in connection with the preparation
of this Amendment.


2



--------------------------------------------------------------------------------





7.    Representations and Warranties. Each Borrower and each Guarantor covenants
and agrees with and represents and warrants to the Agent, the European Agent and
the Lenders as follows:
(a)    each Borrower's and each Guarantor's obligations under the Credit
Agreement, as modified hereby, are and shall remain secured by the Collateral
pursuant to the terms of the Credit Agreement and the Other Documents;
(b)    each Borrower and each Guarantor possesses all of the powers requisite
for it to enter into and carry out the transactions referred to herein and to
execute, enter into and perform the terms and conditions of this Amendment, the
Credit Agreement and the Other Documents and any other documents contemplated
herein that are to be performed by such Borrower or such Guarantor; and that any
and all actions required or necessary pursuant to such Borrower's or such
Guarantor's organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by such Borrower and such Guarantor
of the terms and conditions of this Amendment, the Credit Agreement and the
Other Documents, and that such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which such Borrower or such Guarantor is a party or by which such
Borrower or such Guarantor or any of its properties are bound, and that all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by such
Borrower and/or such Guarantor of the terms and conditions of this Amendment,
the Credit Agreement, the Other Documents and the transactions contemplated
hereby and thereby have been obtained by such Borrower and such Guarantor and
are in force and effect;
(c)    this Amendment, the Credit Agreement, and the Other Documents constitute
the valid and legally binding obligations of each Borrower and each Guarantor,
enforceable against such Borrower and such Guarantor in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and by
general equitable principles, whether enforcement is sought by proceedings at
law or in equity;
(d)    all representations and warranties made by each Borrower and each
Guarantor in the Credit Agreement and the Other Documents are true and correct
in all material respects as of the date hereof, with the same force and effect
as if all such representations and warranties were fully set forth herein and
made as of the date hereof and each Borrower and each Guarantor has complied
with all covenants and undertakings in the Credit Agreement and the Other
Documents;
(e)    this Amendment is not a substitution, novation, discharge or release of
any Borrower's or any Guarantor's obligations under the Credit Agreement or any
of the Other Documents, all of which shall and are intended to remain in full
force and effect;
(f)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the Other Documents; there exist no defenses,
offsets, counterclaims or other claims with respect to any Borrower's or any
Guarantor's obligations and liabilities under the Credit Agreement or any of the
Other Documents; and


3



--------------------------------------------------------------------------------





(g)    each Borrower and each Guarantor hereby ratifies and confirms in full its
duties and obligations under the Credit Agreement, the Guaranty Agreement, and
the Other Documents applicable to it, each as modified hereby.
8.    Reimbursement of Expenses. The Borrowers, jointly and severally, shall pay
or cause to be paid to the Agent all costs and expenses accrued through the date
hereof and the costs and expenses of the Agent including, without limitation,
fees of the Agent's counsel in connection with this Amendment.
9.    Document References. As used in the Credit Agreement and each of the Other
Documents, the terms "this Credit Agreement", "herein", "hereinafter", "hereto",
"hereof", and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement as amended and modified by this Amendment.
The term "Other Documents" as defined in the Credit Agreement shall include this
Amendment.
10.    Integration. This Amendment, together with the Credit Agreement and the
Other Documents, constitutes the entire agreement and understanding among the
parties relating to the subject matter hereof, and supersedes all prior
proposals, negotiations, agreements and understandings relating to such subject
matter. In entering into this Amendment, each Borrower and each Guarantor
acknowledges that it is relying on no statement, representation, warranty,
covenant or agreement of any kind made by Agent or any Lender or any employee or
agent of Agent or any Lender, except for the agreements of Agent and the Lenders
set forth herein. This Amendment shall be construed without regard to any
presumption or rule requiring that it be construed against the party causing
this Amendment or any part hereof to be drafted.
11.    Successors and Assigns. This Amendment shall apply to and be binding upon
the Borrowers and the Guarantors in all respects and shall inure to the benefit
of each of the other parties hereto and their respective successors and assigns,
provided that none of the Borrowers nor the Guarantors may assign, transfer or
delegate its duties and obligations hereunder. Nothing expressed or referred to
in this Amendment is intended or shall be construed to give any person or entity
other than the parties hereto a legal or equitable right, remedy or claim under
or with respect to this Amendment, the Credit Agreement or any Other Documents,
it being the intention of the parties hereto that this Amendment and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto.
12.    Severability. If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the Other Documents shall be held invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the Other Documents shall not in any way be affected or
impaired thereby, and this Amendment, the Credit Agreement and the Other
Documents shall otherwise remain in full force and effect.
13.    Further Assurances. Each Borrower and each Guarantor agrees to execute
such other and further documents and instruments as Agent may request to
implement the provisions of this Amendment.
14.    Governing Law. This Amendment will be governed by the internal laws of
the State of New York without reference to its conflicts of law principles.


4



--------------------------------------------------------------------------------





15.    Waiver and Release. Each Borrower and each Guarantor, by signing below,
hereby waives and releases Agent, the European Agent, Issuer and each of the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of which any Borrower or any Guarantor is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
16.    Counterparts; Electronically Delivered Signatures. This Amendment may be
executed in any number of counterparts each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument. Delivery of executed signature pages hereof by facsimile or
other means of electronic transmission from one party to another shall
constitute effective and binding execution and delivery thereof by such party.
Any party that delivers its original counterpart signature to this amendment by
facsimile transmission hereby covenants to deliver its original counterpart
signature promptly thereafter to the Agent.
17.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]




5



--------------------------------------------------------------------------------


[SIGNATURE PAGE TO WAIVER AND AMENDMENT]


Each of the parties has signed this Amendment as of the day and year first above
written.
 
US BORROWERS:


 
Invacare Corporation, an Ohio corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Senior Vice President, Chief Financial Officer and
Treasurer


 
Freedom Designs, Inc., a California corporation
Alber USA, LLC, an Ohio limited liability company
The Aftermarket Group, Inc., a Delaware corporation
Medbloc, Inc., a Delaware corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Garden City Medical Inc., a Delaware corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Treasurer


 
Invacare Continuing Care, Inc., a Missouri corporation




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President












--------------------------------------------------------------------------------





 
US GUARANTORS:


 
Adaptive Switch Laboratories, Inc., a Texas corporation
The Helixx Group, Inc., an Ohio corporation
Invacare Credit Corporation, an Ohio corporation
Invacare International Corporation, an Ohio corporation
Invacare Holdings, LLC, an Ohio limited liability company
Invacare Florida Holdings, LLC, a Delaware limited liability company
Invacare Florida Corporation, a Delaware corporation
Invamex Holdings LLC, a Delaware limited liability company




By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: Vice President and Treasurer


 
Invacare Canadian Holdings, Inc., a Delaware corporation
Invacare Canadian Holdings, LLC, a Delaware limited liability company
Invacare Canada Finance, LLC, a Delaware limited liability company


By: /s/ Robert K. Gudbranson
Name: Robert K. Gudbranson
Title: President










--------------------------------------------------------------------------------





 
CANADIAN BORROWERS:
 
Invacare Canada L.P., an Ontario limited partnership, by its general partner,
Invacare Canada General Partner Inc.
Carroll Healthcare L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare General Partner, Inc.
Motion Concepts L.P., an Ontario limited partnership, by its general partner,
Carroll Healthcare Inc.
Perpetual Motion Enterprises Limited, an Ontario corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer
 
CANADIAN GUARANTORS:
 
Carroll Healthcare General Partner, Inc., an Ontario corporation
Carroll Healthcare Inc., an Ontario corporation
Invacare Canada General Partner Inc., a Canada corporation
By: /s/ Robert K. Gudbranson
Name: Robert Gudbranson
Title: Vice President and Treasurer








--------------------------------------------------------------------------------





 
ENGLISH BORROWERS:


 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director





 
ENGLISH GUARANTORS:
 
Invacare Limited, a company incorporated in England and Wales with company
number 05178693




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director


 
Invacare UK Operations Limited, a company incorporated in England and Wales with
company number 03281202




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: Director








--------------------------------------------------------------------------------





 
FRENCH BORROWERS:


 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised





 
FRENCH GUARANTORS:
 
Invacare Poirier SAS




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised


 
Invacare France Operations S.A.S.




By: /s/ Theodore Vassiloudis
Name: Theodore Vassiloudis
Title: President Duly Authorised










--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: /s/ Todd Milenius
Name:    Todd Milenius
Title:    Vice President





--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as Lender
By: /s/ Jonathan Roe
Name:    Jonathan Roe
Title:    Vice President





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Lender
By: /s/ Lisa A. Morrison
Name:    Lisa A. Morrison
Title:    Authorized Officer
J.P. MORGAN EUROPE LIMITED,
as Lender




By: /s/ Matthew Sparkes
Name:    Matthew Sparkes
Title:    Vice President





--------------------------------------------------------------------------------





J.P. MORGAN EUROPE LIMITED,
as European Agent




By: /s/ Matthew Sparkes
Name: Matthew Sparkes
Title: Authorized Officer







--------------------------------------------------------------------------------





CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC.,
as Lender
By: /s/ David Slattery
Name:    David Slattery
Title:    Vice President





